—In an action to foreclose a tax lien, the defendant Bender & Bodnar, sued herein as Bender & Bender, Esqs., and the nonparty Development Strategies, LLC, appeal from an order of the Supreme Court, Westchester County (Donovan, J.), entered April 11, 2002, which denied their motion to set aside the foreclosure sale.
Ordered that the order is affirmed, with one bill of costs.
The motion of the defendant Bender & Bodnar, sued herein as Bender & Bender, Esqs., and the nonparty Development Strategies, LLC, to set aside the foreclosure sale was properly denied on the ground of laches (see Amsterdam Sav. Bank v City View Mgt. Corp., 45 NY2d 854 [1978]; First Nationwide Bank v Calano, 223 AD2d 524, 525 [1996]).
The parties’ remaining contentions are academic. Ritter, J.P., Goldstein, McGinity and Crane, JJ., concur.